Citation Nr: 0123355	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  99-02 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right knee 
disability.


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from September 1994 to March 
1997.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal of a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  Jurisdiction over the claims folder was 
transferred to the Detroit, Michigan RO in April 2000.

The veteran was scheduled to appear at hearings before an RO 
Hearing Officer in June 1999 and May 2000, but failed to 
report.  In March 2001, the veteran failed to report for a 
hearing before the undersigned Member of the Board.  In April 
2001 the case was remanded to the RO for further development.  
It was returned to the Board in August 2001.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

2.  The veteran's right knee disability clearly and 
unmistakably existed prior to service; it did not chronically 
increase in severity during or as a result of service.


CONCLUSION OF LAW

The veteran's right knee disability was not incurred in or 
aggravated by active duty. 38 U.S.C.A. §§ 1110, 1111, 1153, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Medical records dated prior to the veteran's entrance onto 
active duty show that she was treated in January 1993 at Penn 
State University Health Services for an injury to her right 
knee.  She reported a history of knee problems.  On physical 
examination, the veteran's patella was rotated and tight 
laterally.  There was marked apprehension.  X-rays revealed 
no intra articular loose bodies.  The assessment was 
patellofemoral instability with visible malalignment.  On 
follow up, the veteran reported less pain.  The examiner 
recommended continuing physical therapy and indicated the 
potential need for surgery.  On follow up in May 1993, the 
veteran reported no pain or discomfort associated with her 
right knee.  The examiner emphasized to the veteran the need 
for continuing her exercise program.  

The veteran's service medical records do not include the 
report of an examination for entrance onto active duty.  The 
service medical records document repeated treatment for 
bilateral knee pain.  An April 1996 physical therapy note 
indicates a diagnosis of patellar femoral instability and 
notes that the veteran had been receiving physical therapy 
for two months for patellofemoral syndrome.  The veteran's 
active range of motion was zero to 120 degrees.  There was no 
obvious deformity, edema or effusion.  The veteran 
experienced mild discomfort on palpation.  

A CT scan performed in May 1996 showed slight lateral 
positioning of the patellae, but no definitive degenerative 
changes.  The impression was unremarkable CT of the knees.  
An August 1996 treatment note shows an assessment of 
bilateral anterior knee pain with hypermobile patellae.  The 
veteran's range of motion was zero to 135 degrees.  

An undated treatment note indicates that the veteran reported 
a history of bilateral knee instability since birth.  The 
provider noted an absence of visits for acute or chronic knee 
problems, but that the veteran had requested discharge to 
pursue her education.  The veteran reported being 
asymptomatic at the time.  

The veteran was discharged from service based on the findings 
of a January 1997 Physical Evaluation Board that the veteran 
had a disqualifying condition that preexisted service and was 
not aggravated by service.

The veteran was afforded a VA examination in April 1997.  She 
provided a history of knee problems all of her life.  She 
reported that her knees hurt in bad weather.  She stated that 
after sitting for long periods, her knees would lock up.  She 
indicated some swelling and instability.  On physical 
examination, the veteran was found to have normal carriage 
and posture, with no limp.  Examination of her knees revealed 
flexion to 135 degrees, with full extension bilaterally.  The 
patellae moved freely.  X-rays showed no abnormalities of the 
bones or associated joints.  The diagnosis was patellofemoral 
syndrome.  The examiner offered no opinion regarding the 
etiology of the veteran's right knee disability.

In an October 1997 statement, Wayne J. Sebastianelli, M.D., 
indicated that the veteran had been his patient in 1993 and 
1994.  He related that the veteran had been assessed with 
extensor mechanism dysfunction with patellofemoral 
instability on the right with a history of subluxation.  He 
pointed out the possibility that the aggressive physical 
activity required by service led to further complaints 
associated with the veteran's knees.  However, he stated that 
he could not make a more definitive statement because he had 
not seen the veteran in several years.  

In a March 1998 letter, Dr. Sebastianelli stated that he had 
not seen the veteran in several years, but that he had 
reviewed medical records provided by the veteran.  He 
indicated that it was unclear to him whether consideration 
had been given to physical training and its effect on the 
veteran's knees.

In April 2001, the Board remanded the veteran's case to the 
RO to obtain any outstanding records supportive of the 
veteran's claim and to afford the veteran a VA examination to 
determine the etiology and severity of her right knee 
condition.  Thereafter, the RO attempted to comply with the 
Board's remand.  It sent a letter to the veteran at her most 
recent address of record but it was returned as undeliverable 
in July 2001.  The RO followed its initial notification with 
another in July 2001, to the veteran's previous address of 
record.  The claims folder shows that the second notification 
was forwarded to the most recent address of record and 
subsequently returned to the RO.  The RO made a third attempt 
to contact the veteran in August 2001, again using the most 
recent address of record.  This notification was also 
returned as undeliverable.



II.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  Regulations implementing the VCAA (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326).  The VCAA and the 
implementing regulations pertinent to the issue on appeal are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet.App. 308, 312-13 
(1991).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

Although the regulations implementing the VCAA were not 
published until after the RO's most recent consideration of 
the veteran's claim, the record reflects that the veteran has 
been informed of the requirements for establishing 
entitlement to service connection for her right knee 
disability.  In addition all development then required under 
the VCAA and now required under the implementing regulations 
was ordered by the Board in its remand of April 2001.  

Unfortunately, the veteran has moved without informing VA of 
her current address.  The RO has been diligent in its efforts 
to contact the veteran but her whereabouts are unknown.  In 
the normal course of events, it is the burden of the veteran 
to keep VA apprised of her whereabouts.  If she does not do 
so, there is no burden on the part of VA to turn up heaven 
and earth to find her.  See Hyson v. Brown, 5 Vet. App. 262, 
265 (1993).  

Since the development still required under the VCAA and the 
implementing regulations cannot be completed because of the 
veteran's failure to keep VA informed of her current address, 
there is no prejudice to the veteran as a result of the Board 
deciding this claim without first affording the RO an 
opportunity to consider the claim in light of the newly 
published regulations implementing the VCAA.

II.  Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless the increase is 
clearly and unmistakably due to natural progress.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

The evidence clearly and unmistakably demonstrates and the 
veteran acknowledges that her right knee disability existed 
prior to service.  The veteran claims that service connection 
is warranted for her right knee disability because it was 
aggravated by the running and heavy lifting that she was 
required to perform while serving on active duty.  She 
maintains that the range of motion of her right knee is more 
limited than it was prior to service.  

While Dr. Sebastianelli set forth the possibility that 
aggressive physical activity exacerbated the veteran's right 
knee disability, he did assess the likelihood that such was 
the case nor did he indicate that a chronic increase in 
severity of the veteran's right knee disability occurred 
during service.  In fact he indicated that he could not be 
more definitive because he had not seen the veteran in 
several years.  

The service medical records document right knee treatment but 
do not show that the right knee problems experienced by the 
veteran during service represented a progression of the 
underlying right knee disorder.  To the contrary, the 
Physical Evaluation Board determined that the pre-existing 
right knee disability was not aggravated by active duty.  

The April 1997 VA examination report evidences the chronicity 
of the patellofemoral syndrome of the veteran's right knee 
but does not include a medical opinion addressing the 
etiology of the disorder, to include whether the disorder 
increased in severity during or as a result of the veteran's 
active duty.  Therefore, it is not supportive of service 
aggravation.

Finally, the Board has considered the veteran's statements 
concerning service aggravation.  While the veteran is 
competent to attest to matters susceptible to lay 
observation, she is not competent to provide an opinion 
concerning matters requiring medical expertise.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Whether the right 
knee symptoms experienced by the veteran during service were 
normal manifestations of the pre-existing right knee disorder 
or due to progression of the pre-existing disorder is a 
medical question.  Therefore, the veteran's lay opinion 
concerning aggravation of the pre-existing right knee 
disorder is of no evidentiary value.  

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the veteran's 
claim. 


ORDER

Entitlement to service connection for right knee disability 
is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals


 

